BARTELS, District Judge.
Motion by defendants-third party plaintiffs to amend the third party complaint herein, pursuant to Rule 15(a), Fed.Rules Civ.Proc., 28 U.S.C.A., to allege a Second Cause of Action based upon a promissory note. The third party defendant objects that the note was executed at a date subsequent to the period encompassed by both complaints and is irrelevant to the primary cause of action.
Under Rule 15(a) amendments to complaints should be “freely given when justice so requires”. The third party plaintiffs claim that the proposed amendment does pertain to the subject matter of the *517suit although the note was subsequently-executed. This is not an issue to be resolved on a motion of this nature. Rather, the amendment should be allowed, and the third party defendant should then take the appropriate steps to attack its relevancy. Emich Motors Corp. v. General Motors Corp., D.C.Ill.1953, 15 F.R.D. 354, affirmed 7 Cir., 229 F.2d 714; Cravatts v. Klozo Fastener Corp., D.C.N.Y.1954, 16 F.R.D. 454; see 3 Moore’s Federal Practice ¶ 15.08. Motion granted.
Settle order within ten (10) days on two (2) days’ notice.